RENDERED: AUGUST 19, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0995-MR


STANFIELD BODY SHOP, LLC                                          APPELLANT



                  APPEAL FROM CLARK CIRCUIT COURT
v.               HONORABLE BRANDY O. BROWN, JUDGE
                        ACTION NO. 20-CI-00183



JEFFREY BRUNER                                                       APPELLEE



                                OPINION
                           AFFRIMING IN PART,
                          VACATING IN PART, AND
                              REMANDING

                                 ** ** ** ** **

BEFORE: JONES, MAZE, AND MCNEILL, JUDGES.

MAZE, JUDGE: Stanfield Body Shop, LLC (“the Body Shop”) appeals from a

judgment of the Clark Circuit Court awarding damages to Jeffrey Bruner (Bruner)

for the Body Shop’s conversion of his vehicle and on the Body Shop’s

counterclaim to recover its repair and storage expenses for Bruner’s vehicle. We
conclude that the trial court clearly erred in finding that the Body Shop did not

have a statutory lien for the repair and storage expenses. Therefore, the court erred

in awarding damages on Bruner’s conversion claim. We further conclude that the

trial court was within its discretion to determine the reasonable amount of storage

fees. But, since the trial court incorrectly determined that the Body Shop was not

authorized to retain the vehicle, we must remand this matter for a new

determination of the reasonable amount of storage fees to which the Body Shop is

entitled. Hence, we vacate in part, affirm in part, and remand for additional

findings of fact and entry of a new judgment.

             Except where noted, the relevant facts of this action are not in dispute.

Bruner was the owner of a 2006 Dodge Ram truck. Lloyd Stanfield is the owner of

the Body Shop, located in Winchester, Clark County, Kentucky. Sometime during

July of 2018, Bruner’s truck was involved in an accident. Bruner testified that he

had his truck transported to the Body Shop in July or August. He requested that

the Body Shop inspect the vehicle and provide an estimate for repairs. Bruner

testified that he called the Body Shop repeatedly throughout the late summer and

fall of 2018 but was told that no one had looked at it yet.

             Stanfield testified that the vehicle only sat on his lot for two-three

weeks until the Body Shop was able to work on it. The Body Shop placed the

vehicle on a frame rack and removed the front bumper to calculate the degree of


                                          -2-
damage and the repairs necessary. Stanfield further testified that the Body Shop

has posted rates, including $100 per hour for framework and $35 per day for

storage. Stanfield also testified that the Body Shop provided Bruner with a repair

estimate of $8,000-$10,000. On cross-examination, Stanfield stated that Bruner

wanted a total paint job, but he dislikes doing that work. Stanfield admitted that he

quoted that service at a high price to deter doing that service.

                Bruner declined to have the work done, stating that he could not

afford it because he was still recovering from a recent injury. The Body Shop

provided Bruner with an invoice with charges of $300 for the assessment as well as

storage fees of $35 per day. Bruner testified that that the Body Shop would not

allow Bruner to retrieve his vehicle or personal belongings until the invoice was

paid. The vehicle remained on the Body Shop’s lot through the filing of this

action.

                On April 13, 2020, Bruner filed a complaint alleging that the Body

Shop had converted his vehicle. In its answer, the Body Shop stated that it had a

mechanic’s lien on the vehicle pursuant to KRS1 376.270. The Body Shop also

asserted that it was entitled to retain the vehicle until the assessment charges and

storage fees were paid. The Body Shop also filed a counterclaim, seeking $300 for



1
    Kentucky Revised Statutes.



                                           -3-
the cost of the assessment, and storage charges of $35 per day from November 16,

2018, to the date of its answer, May 20, 2020, totaling $19,285.00.

             Following a bench trial, the trial court entered findings of fact,

conclusions of law, and a judgment on August 27, 2021. The trial court took the

position that the term “work done” in the statute does not include “[m]erely

assessing the vehicle for a quote, regardless of the time or skill required to do

so[.]” As a result, the court concluded that the Body Shop is not entitled to a

mechanic’s lien for those charges. The court agreed that the Body Shop is entitled

to a lien on the vehicle for the storage charges. But, the court concluded that the

body shop failed to mitigate its damages by retaining the vehicle beyond

November 28, 2018.

             Based on these conclusions, the trial court found that the Body Shop

does not have a valid mechanic’s lien. As a result, the court determined that its

retention of the truck amounted to conversion. The court found that Bruner is

entitled to recover his vehicle and to recover any amounts paid in taxes,

registration or insurance between November 28, 2018, and the date he recovered

the truck. On the counterclaim, the trial court awarded the Body Shop $300 in

service charges for the evaluation of the truck and $35 per day in storage fees

between the dates of November 15 and November 28, 2018, for a total amount of

$525. The Body Shop now appeals from this judgment.


                                          -4-
                As this matter was tried before the circuit court without a jury, our

review of factual determinations is under the clearly erroneous rule. CR2 52.01. A

finding of fact is not clearly erroneous if it is supported by substantial evidence,

which is “evidence of substance and relevant consequence having the fitness to

induce conviction in the minds of reasonable men.” Owens-Corning Fiberglas

Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998). It is within the trial court’s

province as the fact-finder to determine the credibility of the witnesses and the

weight given to the evidence. Frances v. Frances, 266 S.W.3d 754, 756 (Ky.

2008). We review the trial court’s conclusions of law de novo. Gosney v. Glenn,

163 S.W.3d 894, 898 (Ky. App. 2005).

                The Body Shop primarily argues that it was entitled to a mechanic’s

lien against Bruner’s vehicle pursuant to KRS 376.270. The Body Shop points out

that the statute authorized it to retain the vehicle until the “reasonable or agreed

charge therefor has been paid[.]” Id. The statute also authorizes a lien for storage

fees. Consequently, the Body Shop maintains that it cannot be liable for

conversion because it had a right to retain possession of the truck. The Body Shop

also argues that it is entitled to the full amount of its storage costs of the vehicle up

to the date of trial, or at least the date that Bruner filed his action.



2
    Kentucky Rules of Civil Procedure.



                                            -5-
             The central question in this case concerns the scope and application of

KRS 376.270, which provides as follows:

             Any person engaged in the business of selling, repairing
             or furnishing accessories or supplies for motor vehicles
             shall have a lien on the motor vehicle for the reasonable
             or agreed charges for repairs, work done or accessories or
             supplies furnished for the vehicle, and for storing or
             keeping the vehicle, and may detain any motor vehicle in
             his possession on which work has been done by him until
             the reasonable or agreed charge therefor has been paid.
             The lien shall not be lost by the removal of the motor
             vehicle from the garage or premises of the person
             performing labor, repairing or furnishing accessories or
             supplies therefor, if the lien shall be asserted within six
             (6) months by filing in the office of the county clerk a
             statement showing the amount and cost of materials
             furnished or labor performed on the vehicle. The
             statement shall be filed in the same manner as provided
             in the case of a mechanic’s and materialman’s lien, after
             the removal of the vehicle, unless the owner of the
             vehicle consents to an additional extension of time, in
             which event the lien shall extend for the length of time
             the parties agree upon. The agreement shall be reduced
             to writing and signed by the parties thereto.

             The parties agree that the Body Shop was engaged in the business of

repairing motor vehicles. The statute explicitly grants a lien for enumerated

services, among which are repairs, storing or keeping, and work done. Cent. Tr.

Co., N.A. v. Dan’s Marina, 858 S.W.2d 211, 213 (Ky. App. 1993). The trial court

noted that, in Dan’s Marina, this Court held that the term “work done,” as used in

KRS 376.270, does not include “service charges” which “do not preserve the

chattel but rather improve the margin of profit for the appellee.” Id. at 213. Based

                                         -6-
on this language, the trial court concluded that the Body Shop was not entitled to a

mechanic’s lien for its work preparing an estimate for Bruner.

             We disagree. Stanfield testified that the Body Shop secured Bruner’s

truck to a frame rack, removed the front bumper, and used specialty tools and

measuring devices to calculate the degree of damage to the vehicle. The term

“work done” in KRS 376.270 includes labor for the inspection of a motor vehicle.

See Airrich, LLC v. Fortener Aviation, Inc., 489 S.W.3d 254, 259 (Ky. App. 2016).

Furthermore, KRS 376.270 clearly authorized the body shop to assert a lien for

reasonable storage charges on the vehicle. Either of these charges would be

sufficient to create a lien under the statute. Therefore, the trial court clearly erred

in determining that the Body Shop lacked a valid lien on Bruner’s truck.

             Consequently, the trial court clearly erred in finding that the Body

Shop converted the vehicle. KRS 376.270 authorizes a lien-holder to “detain any

motor vehicle in his possession on which work has been done by him until the

reasonable or agreed charge therefor has been paid.” Thus, Bruner never had a

right to the return of the truck, which is an essential element of the tort of

conversion. See Jasper v. Blair, 492 S.W.3d 579, 582 (Ky. App. 2016) (citing

Jones v. Marquis Terminal, Inc., 454 S.W.3d 849, 853 (Ky. App. 2014)). As a

result, the trial court clearly erred by entering a judgment and awarding damages

on Bruner’s conversion claim.


                                           -7-
             The Body Shop also argues that the trial court erred by failing to enter

a judgment for the full amount of work done and storage fees for Bruner’s truck.

There is no dispute that the Body Shop invoiced Bruner for $300 for the work it

performed in preparing a repair estimate. The trial court found that amount to be

reasonable and awarded a judgment to the Body Shop in that amount. The Body

Shop also posted storage fees of $35 per day and sought to recover those daily fees

incurred between November 16, 2018, and either the date of trial or the date

Bruner filed this action. The Body Shop argues that the trial court arbitrarily

limited its recovery of storage fees to those incurred up to November 28, 2018.

             However, KRS 376.270 authorizes a lien for “reasonable” charges for

storing or keeping the vehicle. The trial court had discretion to determine the

amount of storage charges which were reasonable under the circumstances. And

while the statute authorized the Body Shop to detain the truck until it was paid, it

also allowed the Body Shop to release the vehicle but retain its lien by filing a

statement with the county clerk. When read together, these sections protect the

lien rights of the Body Shop, but also protect the rights of vehicle owners against

the indefinite accrual of fees.

             In this case, the trial court found that the Body Shop’s storage fees

between November 16 and November 28, 2018, were reasonable. We agree with

the trial court that the storage charges accruing for the additional 500+ days were


                                         -8-
not reasonable. Indeed, such charges would substantially exceed the value of the

truck. Thus, the trial court was not obligated to award the full amount of the Body

Shop’s claimed storage fees.

              Our conclusion on this point still leaves open how much of the storage

fees incurred during this additional period were reasonable. As discussed above,

the trial court erred in finding that the Body Shop was not authorized to retain the

truck beyond the latter date. On the other hand, the statute authorized the Body

Shop to retain its lien by filing a statement with the county clerk within six months.

Thus, there is a factual question concerning how much, if any, of the storage fees

incurred after November 28, 2018, were reasonable under the circumstances.

Therefore, we must remand this matter for additional findings and a new judgment

on this this issue.

              Based on the foregoing, we vacate the judgment of the Clark Circuit

Court to the extent that it awarded Bruner damages on his conversion claim against

the Body Shop. On remand, we direct the trial court to enter a new judgment

dismissing Bruner’s conversion claim. We further direct the trial court to conduct

a new evidentiary hearing and to enter new findings of fact and a judgment on the

reasonable amount of storage fees to which the Body Shop is entitled.

              ALL CONCUR.




                                         -9-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Brian N. Thomas          M. Alex Rowady
Winchester, Kentucky     Winchester, Kentucky




                       -10-